PER CURIAM.
The petition for writ of prohibition is denied. While Broward County, the county of divorce, may have had initial jurisdiction to modify a custody award, see Wells v. Ward, 314 So.2d 138 (Fla.1975), by order some years ago it agreed to change venue and transfer the case to Palm Beach County for the convenience of the parties, who are both residents of Palm Beach County now, as is HRS, which oversees child support collection. As the Third District pointed out most recently in Torres v. Torres, 561 So.2d 1310 (Fla. 3d DCA 1990), Wells does not prevent a court from transferring venue to a different court when justice would so indicate. What Wells prohibits is a “new” circuit taking jurisdiction ab initio of a custody proceeding which was already determined in another circuit. Since the cause was transferred by an order of Bro-ward County dated March 29, 1988, the Fifteenth Judicial Circuit has jurisdiction to act in this matter.
HERSEY, C.J., and GUNTHER and WARNER, JJ., concur.